Citation Nr: 0327240	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for degenerative disk 
disease of the lumbar spine.  The veteran testified at a 
Travel Board hearing held before the undersigned at the RO in 
April 2003 in connection with his appeal.  


FINDINGS OF FACT

1.  The veteran sustained a back injury in service.  

2.  The positive and negative medical evidence pertaining to 
the question of whether the veteran's current lumbar spine 
disability is related to the injury in service rather than to 
a postservice back injury is in relative equipoise.  


CONCLUSION OF LAW

With application of the benefit of the doubt rule, residuals 
of a lumbosacral strain  were incurred in active military 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for service connection was filed before November 9, 2000, the 
VCAA is applicable because the claim remains in a pending 
status before the Board and is therefore not yet final.  

In the present case, RO has not referenced or discussed the 
requirements of the VCAA other than to set forth the text of 
the regulations promulgated pursuant to the VCAA in the 
statement of the case.  In particular, the requirements of 
Quartuccio have not been satisfied.  However, under the 
circumstances of this case, which involves a determination on 
appeal that is wholly favorable to the veteran, there is no 
possibility that adjudicating the claim without full 
compliance with the VCAA will prejudice the veteran in any 
way.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background 

Service department medical records show that in February 1974 
the veteran was seen for complaints of low back pain after 
holding a heavy truck tire.  He related that pain began soon 
afterward and radiated from the upper lumbar to the 
subclavicular region on the right.  The range of motion was 
full but tender.  He was placed on bed rest and given 
medication.  Two days after the initial visit there was some 
improvement but the back still hurt.  Straight leg raising 
was negative.  Spasm was present.  The impression was 
resolving lumbosacral strain.  Examination of the back at 
separation was reported as normal.  

The veteran's filed his original claim for service connection 
in April 2000.  Received in support of the claim was a 
statement from a private physician, Dr. M, who related that 
the veteran had presented with a history of an on-the-job 
injury in 
January 1995, when he experienced the onset of a cramping 
feeling in the low back while placing piping in the crawl 
space of a house.  The pain recurred the following Friday 
when he was working in an attic.  The impression was 
herniated nucleus pulposus at L5 on the right and spinal 
stenosis at L3-L4 and L4-L5.  Accompanying records from St. 
Joseph Healthcare System shows that in April 1995 the veteran 
underwent surgery consisting of a right L5-S1 laminotomy and 
right L5 disc excision.  

The veteran was seen at a VA outpatient treatment facility in 
September 2000 for worsening back pain.  He related that he 
had back pain off and on since an injury in service.  The 
physician believed that it was "very possible, and even 
likely, that his chronic back pain and problems were caused 
or exacerbated by his back injury while in the service."  

The veteran's claims file was referred to a VA physician in 
January 2001 for to obtain an opinion as to whether the 
postservice back disorder is related to service.  The 
examiner expressed the conclusion that it was unlikely that 
the back injury in service, which was a one-time back strain, 
caused degenerative disk disease.  He stated that it was 
"more likely that the back injury in 1995 was related to his 
herniated nucleus pulposus degenerative disk disease."  

The veteran subsequently submitted  progress notes dated in 
May 2002 from a private orthopedist, Dr. S.  Dr. S concluded 
that the veteran did have problems in his low back in [1974] 
but that the accident of [1995] aggravated the condition.  He 
indicated that he was unable to apportion the problems 
between the two accidents.  

At his April 2003 Travel Board hearing, the veteran testified 
that pain in the low back continued in service after the 
injury and that he medicated himself rather than report for 
treatment.  He related that had received treatment for his 
back from a private physician in Amarillo from about 1980 to 
1985.  He related that Dr. M had believed that the he had had 
degenerative disk disease before the postservice injury 
because there was evidence of old trauma.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Legal Analysis  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet .App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet .App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  In the present case, both an injury in service 
and the existence of a postservice disability since 1995 are 
documented.  The only matter of dispute involves the question 
of whether the two are related.  

The evidence of record includes three medical opinions 
regarding the nexus question.  That Board must determine the 
weight and probity of these opinions in light of their 
inherent characteristics and their relationship to other 
items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  

The RO rejected the two opinions that are favorable to the 
veteran's claim and based its denial of service connection on 
the January 2001 VA findings that the postservice 
degenerative disk disease was unrelated to the injury in 
service, which was "a one time back strain. . .apparently 
acute" and was instead more likely related to a 1995 injury 
at work.  However, the Board finds that none of the relevant 
opinions in this case has sufficient probative value to 
compel the outcome of the appeal.  All of the opinions in 
this case are based on a sketchy factual record.  The 
unfavorable opinion does not address the veteran's complaints 
of recurring back pain following the injury in service.  The 
RO, citing LeShore v. Brown, 8 Vet. App. 406 (1995), has 
rejected the favorable opinions on the basis that the history 
on which they are based is uncorroborated, and the Board 
acknowledges that the negative January 2001 opinion is 
strengthened by the fact that it entailed a review of the 
entire file and that there are inconsistencies in the record 
as to the severity and residuals of the 1974 injury.  
Nevertheless, the decision in LeShore merely established a 
rule governing acceptance or rejection of a medical opinion 
for the limited purpose of a determination as to whether a 
claim satisfied the threshold well-grounded claim requirement 
that was in effect until November 2000, when it was rescinded 
by the VCAA.  The decision in LeShore does not stand for the 
proposition that any information provided to a medical 
professional must always be rejected as lacking in 
credibility.  The Board finds that the veteran has furnished 
a credible description of the status of his back after the 
original injury and a plausible explanation for his failure 
to report continuing back pain during and after service.  The 
history cited to support the favorable September 2000 opinion 
does not materially diverge from the documented record.  
Therefore it cannot be summarily dismissed as lacking in 
probative value.  Accordingly, the record does not provide an 
adequate basis for either acceptance or rejection of any 
medical opinion in this case and the probative value of one 
opinion cannot be said to preponderate over that of any 
other.  

Accordingly, with application of the benefit of the doubt 
rule, the Board finds that the positive and negative evidence 
of record is in relative equipoise and provides an adequate 
basis for the granting of service connection for degenerative 
disk disease.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a lumbosacral strain is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



